Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 and 7 are objected to because of the following informalities:
Claims 1 and 7 recite an abbreviations “NbN” without being spelled out first.
Claim 7 recites an abbreviations “SMA” and “PCB” without being spelled out first.
Appropriate correction is required.
 Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-7 would be allowable if corrected to overcome the objection set forth above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Anferov et al. (WO 2020/180885) discloses an apparatus [see figs. 1-15] for implementing a compact and tunable microwave resonator [304, fig. 3] using NbN kinetic inductance [para. 0034], wherein the apparatus comprises: a direct current (DC) source [718, fig. 7], a superconducting [para. 32-36]; cavity [fig. 7; para. 0071-0072], a low noise amplifier [para. 57; 87], a vector network analyzer [fig. 12; para. 87] and a control [para. 87], and configured to carry a NbN resonator sample [para. 34] and provide a magnetic field [para. 57], respectively; the attenuator and the first-stage amplifier are in a low-temperature environment of a dilution refrigerator [para. 57 and 86], and the DC source, the 
Regarding claim 7, the closest prior art Anferov et al. (WO 2020/180885) a method for implementing [see figs. 1-15] a compact and tunable microwave resonator [304, fig. 3] using NbN kinetic inductance [para. 0034], comprising the following steps: (1) connecting a vector network analyzer [fig. 12; para. 87], respectively, a microwave signal [figs. 8 and 12] generated by the vector network analyzer being input to cavity [fig. 7; para. 0071-0072] carrying a NbN 
Claims 2-6 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842